T. M. Burns, J.
(dissenting). The majority does not deny that the trial court properly accepted jurisdiction in this cause. Rather, they hold that plaintiff failed to establish that the union breached its duty of fair representation.
It is, of course, essential to plaintiff’s cause that he prove that the union’s conduct was arbitrary or in bad faith. Vaca v. Sipes (1967), 386 US 171, 193 (87 S Ct 903, 918; 17 L Ed 2d 842, 859). However, whether a union is guilty of such conduct depends upon the facts of each case. 1
Plaintiff testified that he had not been in any fight but that he merely held the arm of the woman involved to keep from being struck himself. He also testified that he had brought the previous warn*79ing letters written by his employer to the attention of the union but that nothing had been done about them despite the fact that he had given the YWCA no cause to issue said letters. Plaintiff also testified that at his various meetings with the union he was given no consideration and further that he had been told by the Executive Director of the YWCA that the YWCA and the union had decided together to discharge him, Plaintiff’s testimony, if true, would establish conduct on the part of the union amounting to a breach of the union’s duty of fair representation.2
Admittedly, there was evidence on the other side. However, this framed the question of fact for the jury and they, after viewing the witnesses and hearing all of the evidence, found for the plaintiff; this Court does not set aside jury verdicts unless the evidence preponderates in the opposite direction. Totok v. Elfstrom (1966), 4 Mich App 705, 709.
It is my opinion that there is sufficient evidence, if believed by the jury, to support the verdict rendered. Accordingly, I would affirm the trial court.

 Trotter v. Amalgamated Association of Street Electric Railway (CA 6, 1962), 309 F2d 584.


 Such conduct on the part of the union would be sufficient to establish a hostile discrimination against the plaintiff. This the union may not do. See Trotter v. Amalgamated Association of Street Electric Railway, supra, at 586.